Citation Nr: 1210747	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disability, claimed as pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1982 and from
December 1984 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In September 2011, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin disability, claimed as pseudofolliculitis barbae.  Service connection for this disability was denied by the RO within a September 2008 rating decision because a skin disorder was not shown on an April 2008 VA medical examination.  Review of the record indicates, however, that in February of that same year, a skin disorder, pseudofolliculitis barbae, was diagnosed.  Additionally, during his personal hearing in September 2011, the Veteran and his wife credibly testified that pustules and ingrown hairs have appeared on his face since service separation.  Despite being laypersons, the Veteran and his wife are competent to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim".  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  Because the Veteran has reported continuing post-service symptoms of a skin disorder, a dermatological examination is required to determine the existence and etiology of such a disorder.  

At his September 2011 hearing, the Veteran also stated that he continues to receive VA outpatient treatment for his skin disorder from the VA medical facility in La Jolla, California.  Review of the record does not indicate recent treatment records from this facility have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to locate these medical records and associate them with the claims file.  

Finally, the Board notes the Veteran has not been afforded proper notification under the Veterans Claims Assistance Act of 2000 VCAA).  The VCAA enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Veteran must be sent a notice letter regarding his service connection claim for pseudofolliculitis barbae which, consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA medical facility in La Jolla, California.  If no such records are available, that fact must be noted for the record.  

2.  Send the Veteran a notice letter regarding his pending service connection claim for pseudofolliculitis barbae which notifies him about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide

3.  Schedule the Veteran for a VA dermatological examination to determine the etiology of any current skin.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current skin disabilities, or any indications of the presence of a skin disorder since service.  The examiner must then provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or greater probability) that any currently manifested skin disorders first manifested in service or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

